     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Arvest Central Mortgage Company
 7
                                     UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9   ZEMETU B LIWATEH,                                    Case No.: 2:19-cv-00906-JAD-CWH
10
                       Plaintiff,                         STIPULATION TO EXTEND
11                                                        DEADLINE TO RESPOND TO
             vs.                                          PLAINTIFF’S COMPLAINT
12
13   ARVEST CENTRAL MORTGAGE CO., AND                     (SECOND REQUEST)
     EQUIFAX INFORMATION SERVICES, LLC,
14
                       Defendants.
15
16
17           Plaintiff, Zemetu B Liwateh (“Plaintiff”), and Defendant, Arvest Central Mortgage
18   Company (“ACMC”) (collectively the “Parties”), by and through their counsel of record, hereby
19   stipulate and agree as follows:
20           On May 28, 2019, Plaintiff filed his Complaint [ECF No. 1]. ACMC was served with
21   Plaintiff’s Complaint on June 3, 2019. ACMC’s original deadline to respond to the Complaint
22   was June 24, 2019. The parties then stipulated to extend ACMC deadline to respond to July 15,
23   2019.   The Parties have again discussed extending the deadline for ACMC to respond to
24   Plaintiff’s Complaint an additional two weeks while the Parties continue to explore the potential
25   for settlement.
26           WHEREAS, the Parties hereby stipulate and agree to extend the deadline for ACMC to
27   file its responsive pleading to Plaintiff’s Complaint to July 29, 2019.
28           This is the second stipulation for extension of time for ACMC to file its responsive



                                                  Page 1 of 2
 1   pleading. The extension is requested in good faith and is not for purposes of delay or prejudice to
 2   any other party.
 3
 4    DATED this 15th day of July, 2019.                  DATED this 15th day of July, 2019.
 5    WRIGHT, FINLAY & ZAK, LLP                           KNEPPER & CLARK LLC

 6    /s/ Ramir M. Hernandez, Esq.                        /s/ Matthew I. Knepper, Esq.
      R. Samuel Ehlers, Esq.                              Matthew I. Knepper, Esq.
 7
      Nevada Bar No. 9313                                 Nevada Bar No. 12796
 8    Ramir M. Hernandez, Esq.                            Miles N. Clark, Esq.
      Nevada Bar No. 13146                                Nevada Bar No. 13848
 9    7785 W. Sahara Ave., Suite 200                      10040 W. Cheyenne Ave., Suite 170-109
      Las Vegas, NV 89117                                 Las Vegas, NV 89129
10
      Attorneys for Defendants, Arvest Central            Attorneys for Plaintiff, Zemetu B Liwateh
11    Mortgage Company

12
13
14                                                        IT IS SO ORDERED:
15
16                                                        ___________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
17
                                                                  July 18, 2019
                                                          DATED: _________________________
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
